219 S.W.3d 853 (2007)
J.T. CLARK, Appellant,
v.
TREASURER OF MISSOURI, As Custodian of Second Injury Fund, Respondent.
No. ED 88768.
Missouri Court of Appeals, Eastern District, Division One.
April 24, 2007.
David M. Nissenholtz, St. Louis, MO, for appellant.
Laura C. Wagener, St. Louis, MO, for respondent.
Before CLIFFORD H. AHRENS, P.J., MARY K. HOFF, J., and NANNETTE A. BAKER, J.

ORDER
PER CURIAM.
J.T. Clark ("Employee") appeals from the judgment of the Labor and Industrial Relations Commission ("Commission") affirming the decision of the administrative law judge ("ALJ") awarding him permanent partial disability on his claim for disability resulting from a combination of carpal tunnel syndrome and a prior back injury. On appeal, Employee claims that the Commission erred in not finding that Employee was permanently and totally disabled because there was not sufficient and competent evidence of permanent partial disability, but rather the record supported a finding that Employee was totally disabled. We find no error and affirm.
No jurisprudential purpose would be served by a written opinion reciting the detailed facts and restating the principles of law. The parties have been furnished with a memorandum opinion for their information only, which sets forth the facts and reasons for this order.
We affirm the judgment pursuant to Rule 84.16(b).